                    Case 17-23426-MAM                Doc 459        Filed 07/24/19          Page 1 of 20
MONTHLY OPERATING REPORT -                                                                        ATTACHMENT NO. 2
POST CONFIRMATION

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

IN RE:                                                              }           CASE NUMBER: 17-23426-MOR
                                                                                                      MAM
                                                                    }
                                                                    }
           Robert Matthews                                          }           JUDGE Mora
                                                                    }
           DEBTOR.                                                  }           CHAPTER 11




                                        DEBTOR'S POST-CONFIRMATION

                                       QUARTERLY OPERATING REPORT
                                                        FOR THE PERIOD
                                                    1-Apr-19     TO                   30-Jun-19



   Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the Guidelines

established by the United States Trustee and FRBP 2015.




  Dated:               23-Jul-19                                                           Atty. Christian Panagakos
                                                                                           Attorney for Debtor

           Debtor's Address                                                                Attorney's Address
           and Phone Number:                                                               and Phone Number:
                                                                                              Park Plaza Office Building
           8036 Laborie Lane                                                                   120 E. Oakland Park Blvd.
           Wellington, FL                                                                     Fort Lauderdale, FL 33334
                                                                                           Bar No.            65579
           Tel.       561-662-1500                                                         Tel.           954-600-8990


Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
                         Case 17-23426-MAM                        Doc 459            Filed 07/24/19          Page 2 of 20
MONTHLY OPERATING REPORT -                                                                                                  ATTACHMENT NO. 2
POST CONFIRMATION



                                                        QUESTIONNAIRE
                                                                                                                          YES*         NO
1.     Have any assets been sold or transferred outside the normal course of business, or
       outside the Plan of Reorganization during this reporting period?                                                                    No
2.     Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                           No
3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days
       delinquent?                                                                                                                         No
4.     Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                           No


       *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                               INSURANCE INFORMATION
                                                                                                                                       NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
       compensation, and other necessary insurance coverages in effect?                                                               No
2.     Are all premium payments current?
                                                                                                                           No
        *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.

                  * Debtor has no real property, Debtor has no vehicle, thus Debtor has no insurance policies or coverage in effect


                                                            CONFIRMATION OF INSURANCE
                                                                                                       (prior)           Payment Amount         Delinquency
                      TYPE of POLICY              and            CARRIER                         Period of Coverage       and Frequency          Amount
       N/A




               DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

       Debtor's DIP account with Fifth Third bank was automatically closed by the bank as a result of the reorganized debtor plea
       agreement reached in his criminal trial. Debtor operated purely on a cash basis for the month of June (only), with a closing cash
       balance of $178. In July 2019, the reorganized debtor was able to open a new account with TD Bank. Such TD Bank statements
       will accompany the 3Q MOR.

       In addition, pursuant to the Order Approving Sale and Authorizing Issuance of Deed [D.E. 423], DB Private reimbursed $30,000
       towards the Broker’s approved marketing campaign expenses, $15,000 towards the attorneys’ fees and expenses of the Closing

     Estimated Date of Filing the Application for Final Decree: ~Sept-Nov 2019


         I declare under penalty of perjury that this statement and the accompanying
       documents and reports are true and correct to the best of my knowledge and
       belief.

         This 23rd day of July, 2019                                                            /s/ Robert Matthews
                                                                                                Debtor's Signature
                     Case 17-23426-MAM             Doc 459         Filed 07/24/19      Page 3 of 20
MONTHLY OPERATING REPORT -                                                                     ATTACHMENT NO. 2
POST CONFIRMATION

                                CHAPTER 11 POST-CONFIRMATION
                            SCHEDULE OF RECEIPTS AND DISBURSEMENTS


Case Name:        Robert Matthews

Case Number: 17-23426-MAM

Date of Plan Confirmation: December 26, 2018 [D.E. 391]

                  All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                          Quarterly         Post Confirmation Total
1.   CASH (Beginning of Period)                                $                   118.19 $                  118.19


2.   INCOME or RECEIPTS during the Period                                         2,887.20 $                     5,752.23



3.   DISBURSEMENTS
     a.
          (i)     U.S. Trustee Quarterly Fees                  $ None                       $ None
                  Federal Taxes                                  N/A                          N/A
          (iii)   State Taxes                                    N/A                          N/A
          (iv)    Other Taxes                                    N/A                          N/A

     b.   All Other Operating Expenses:                        $                  2,827.39 $                     5,809.50

     c.   Plan Payments:
                                                                 None                         None
                                                                 (paid by DB Private per      (paid by DB Private per DE
          (i)     Administrative Claims                        $ DE 423)                    $ 423)
          (ii)    Class One                                      None                         None
          (iii)   Class Two                                      None                         None
          (iv)    Class Three                                    None                         None
          (v)     Class Four                                     None                         None
          (v)     Class Five                                     None                         None
                  (Attach additional pages as needed)

     Total Disbursements (Operating & Plan)                    $                  2,827.39 $                     5,809.50

1.   CASH (End of Period)                                      $                    178.00 $                       178.00

     NOTE: Debtor's DIP account with Fifth Third bank was automatically closed by the bank as a result of the reorganized
     debtor plea agreement reached in his criminal trial. Debtor operated purely on a cash basis for the month of June
     (only), with a closing cash balance of $178. In July 2019, the reorganized debtor was able to open a new account with
     TD Bank. Such TD Bank statements will accompany the 3Q MOR.
                   Case 17-23426-MAM             Doc 459        Filed 07/24/19         Page 4 of 20
MONTHLY OPERATING REPORT -                                                                       ATTACHMENT NO. 2
POST CONFIRMATION

                                    CHAPTER 11 POST-CONFIRMATION
                                    BANK ACCOUNT RECONCILIATIONS
                                  Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                      Account            Account            Account            Account
                                                        #1                 #2                 #3                 #4
Name of Bank:                                   Fifth Third Bank*

Account Number:                                 #####-0740

Purpose of Account (Operating/Payroll/Tax)      Operating / Household Expenses
Type of Account (e.g. checking)                 Checking

                                                                     *NOTE: Debtor's DIP account with Fifth Third bank
1. Balance per Bank Statement                                $0.00
                                                                     was automatically closed by the bank as a result of the
2. ADD: Deposits not credited                                $0.00   reorganized debtor plea agreement reached in his
                                                                     criminal trial. Debtor operated purely on a cash basis
3. SUBTRACT: Outstanding Checks                              $0.00   for the month of June (only), with a closing cash
4. Other Reconciling Items                                   $0.00   balance of $178. In July 2019, the reorganized debtor
                                                                     was able to open a new account with TD Bank. Such
5. Month End Balance (Must Agree with Books)                 $0.00   TD Bank statements will accompany the 3Q MOR.


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                      Date of           Type of            Purchase            Current
        Bank / Account Name / Number                 Purchase          Instrument           Price               Value
                      N/A




Note: Attach copy of each investment account statement.
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 5 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 6 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 7 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 8 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 9 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 10 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 11 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 12 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 13 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 14 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 15 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 16 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 17 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 18 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 19 of 20
Case 17-23426-MAM   Doc 459   Filed 07/24/19   Page 20 of 20
